DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendment
This office action is responsive to the amendment filed on 5/31/22. As directed by the amendment: claims 21, 31, 35, 39 and 41 have been amended, claims 1-20 have been canceled, and no new claims have been added. Thus, claims 21-50 are presently pending in the application.

Claims 21-50 are allowed based on the examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Corey Hawes on 6/6/22.
The application has been amended as follows: 

Amend the last line of claim 50 as follows:
-- second water container hole, when [[the]]a portion of the water container is supported on the [[base]]cradle.--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to teach wherein the flat surface and the elastomeric face seal are shaped and dimensioned such that the flat surface extends laterally outward of the elastomeric face seal when the elastomeric face seal contacts and seals against the flat surface, with respect to claim 21, the elastomeric face seal having an aperture and a peripheral portion around the aperture that is configured to contact and seal against the flat surface, wherein the flat surface has a greater surface area than the peripheral portion that is configured to contact and seal against the flat surface, with respect to claim 31 and wherein the flat surface is shaped and dimensioned to extend beyond the elastomeric face seal when the elastomeric face seal contacts and seals against the flat surface, with respect to claim 41.
The closest prior art of record includes Thudor (2003/0066526) to a humidifier, Edirisuriya (2003/0236015) and Bartels (4,311,317) to face seals, but who fail to teach the claimed limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785